DETAILED ACTION
This office action is a response to the 371 application entering national stage from PCT/US2016/013601 filed on January 15, 2016.
Claims 1-17 and 19-21 are pending.
Claims 1-5, 9-13, 17 and 19-21 are rejected.
Claims 6-8 and 14-16 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 25, 2018, December 3, 2019, May 27, 2020 and December 18, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 9, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin et al. U.S. Patent Application Publication 2018/0132143, hereinafter Sirotkin, in view of Mediatek Inc., “Discussion on LWA CP/UP termination”, 3GPP TSG-RAN2 #91 Meeting, R2-153726, cited in the IDS, hereinafter Mediatek.

Regarding Claim 1, Sirotkin discloses A method (Abstract; Figure 1-3, 6 and 9) comprising: 
establishing a control-plane interface between a cellular radio access node and an anchor for at least a first non-cellular radio access node and a second non-cellular radio access node (Figure 1 and 5; Paragraph [0024-0025 and 0034] LTE eNB (cellular radio access node) and WLAN Termination (WT) (Anchor) as well as multiple WLAN (WiFi APs) (non-cellular radio 
and thereafter during mobility of a user equipment (UE) from the first to the second non-cellular radio access node, the anchor relocating a user-plane interface for a radio link allocated to the UE from the first to the second non-cellular radio access node while maintaining the established control-plane interface for the radio link (Figure 1 and 6; Paragraph [0051] The WLAN APs (e.g., 310 or additional APs) belonging to the WLAN mobility set 306 can share a common WLAN Termination (WT) 304, which can operate to terminate an Xw interface in the control plane or the user plane (e.g., an Xw-C and Xw-U). The termination endpoints for Xw-C and Xw-U can differ. The WLAN identifiers belonging to a mobility set 306 can also be a subset of all WLAN identifiers associated to the WT 304; Paragraph [0059-0068] Process flow with a 
Sirotkin readily discloses the limitations of claim 1 including mobility procedure of a user equipment but fails to explicitly disclose the anchor relocating a user-plane interface for a radio link allocated to the UE from the first to the second non-cellular radio access node while maintaining the established control-plane interface for the radio link.
However, Mediatek more specifically teaches the anchor relocating a user-plane interface for a radio link allocated to the UE from the first to the second non-cellular radio access node while maintaining the established control-plane interface for the radio link (Figure 1 and Section 2; Scenario 2; WT is non-collocated with eNB and CP terminates at WT (e.g.AC), UP terminates at the individual APs"; “For scenario 2, it is necessary for the eNB to know which AP the UE is
associated with so that the eNB is able to forward data to the appropriate AP through GTP-U protocol. Note that flow control runs individually at every AP and there is no ambiguity on the buffer size reporting. However, we think this kind of scenario requires new mechanisms to exchange the UE association status between WT and eNB (e.g. WT may be required to be aware of L TE UE ID, or UE needs to send the association result to the eNB when associated AP changes). Also from a RAN3 perspective, new mechanisms are required to enable change of the UP termination without changing CP termination. Observation 1: Separate CP/UP termination (GP at WT, UP at AP respectively) requires RAN3 effort to design a new mechanism to change UP termination without changing CP termination).


Regarding Claim 2, Sirotkin in view of Mediatek disclose the method according to Claim 1. Sirotkin in view of Mediatek further disclose wherein: the control-plane interface is an Xw-C interface; the user-plane interface is an Xw-U interface (Sirotkin Figure 1 and 6; Paragraph [0051] The WLAN APs (e.g., 310 or additional APs) belonging to the WLAN mobility set 306 can share a common WLAN Termination (WT) 304, which can operate to terminate an Xw interface in the control plane or the user plane (e.g., an Xw-C and Xw-U). The termination endpoints for Xw-C and Xw-U can differ. The WLAN identifiers belonging to a mobility set 306 can also be a subset of all WLAN identifiers associated to the WT 304;; 
the cellular radio access node is an eNodeB the first and the second non-cellular radio access nodes are wireless local area network (WLAN) access points (APs) belonging to the anchor, having basic service sets (BSSs) that belong to a same mobility set that is configured for the UE by the eNodeB (Sirotkin Paragraph [0021-0023 and 0033] WLAN mobility can be between WLAN APs of a same group or between groups of WLAN APs. The groups of WLAN APs can also be referred to as sets or as a WLAN mobility set. A WLAN mobility set can be a set of one or more WLAN APs identified by one or more basic service set identifiers (BSSIDs)/homogeneous extended service set identifier (HESSID)/service set identifier (SSIDs), within which WLAN mobility mechanisms apply while the UE is configured with LTE WLAN 
and the anchor is a control plane part of a WLAN Termination (WT-C) and the APs form a user plane part of the WLAN Termination (WT-U) (Sirotkin Figure 1 and 6; Paragraph [0051] The WLAN APs (e.g., 310 or additional APs) belonging to the WLAN mobility set 306 can share a common WLAN Termination (WT) 304, which can operate to terminate an Xw interface in the control plane or the user plane (e.g., an Xw-C and Xw-U). The termination endpoints for Xw-C and Xw-U can differ. The WLAN identifiers belonging to a mobility set 306 can also be a subset of all WLAN identifiers associated to the WT 304; Mediatek Figure 1 and Section 2; Scenario 2; WT is non-collocated with eNB and CP terminates at WT (e.g.AC), UP terminates at the individual APs").


Regarding Claim 9 and 10, see the rejection of Claim 1 and 2. Claims 1 and 2 are method claims corresponding to the apparatus of Claim 9 and 10 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Regarding Claim 17 and 19, see the rejection of Claim 1 and 2. Claims 1 and 2 are method claims corresponding to the non-transitory computer readable medium of Claim 17 and 19 with the same features. Therefore the same rejection applies as the rejection of Claims 1 and 2.

Claims 3, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin in view of Mediatek as applied to claim 1, 9 and 17 above, and further in view of Intel Corporation, “Running 36.300 CR for LTE-WLAN Radio Level Integration and Interworking Enhancement”, 3GPP TSG-RAN2 Meeting 91bis, R2-154997, cited in the IDS, hereinafter Intel.

Regarding Claim 3, 11 and 20, Sirotkin in view of Mediatek disclose the method, apparatus and non-transitory computer readable medium according to Claim 1, 9 and 17. Sirotkin in view of Mediatek disclose LTE WAN aggregation (Sirotkin Figure 1; Paragraph [0021 and 0042-0055] Mobility between Access points in LTE/WLAN aggregation;  The eNB can thus buffer PDCP PDUs sent to the AP for delivery to the UE) but fail to explicitly disclose wherein: the radio link is a LWA WLAN radio channel allocated to the UE for carrying downlink LTE user data towards the UE; and/or uplink LTE user data is carried from the UE towards the cellular radio access node.
However, Intel more specifically teaches wherein: the radio link is a LWA WLAN radio channel allocated to the UE for carrying downlink LTE user data towards the UE; and/or uplink LTE user data is carried from the UE towards the cellular radio access node (Section xx.1.2-xx.1.5 and Section YY.1 In LWA, downlink PDCP PDUs are generated by the eNB PDCP entity and transferred to the UE via LTE RLC/MAC and/or WLAN; LWA supports split bearer operation on downlink in which a bearer is configured to use both eNB and WLAN resources. For split bearer operation, PDCP sublayer supports in-sequence delivery of upper layer PDUs based on Dual Connectivity reordering procedure. LWA supports transmission of uplink PDCP PDUs on LTE).
.

Claims 4, 5, 12, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sirotkin in view of Mediatek as applied to claim 1, 9 and 17 above, and further in view of Teyeb et al. U.S. Patent Application Publication 2017/0273125, hereinafter Teyeb.

Regarding Claim 4, 12 and 21, Sirotkin in view of Mediatek disclose the method, apparatus and non-transitory computer readable medium according to Claim 1, 9 and 17. Sirotkin in view of Mediatek disclose the use of a packet data convergence protocol for transmission of downlink data though a non-cellular WLAN access node and briefly discuss mobility (Sirotkin Figure 1; Paragraph [0021 and 0042-0055] Mobility between Access points in LTE/WLAN aggregation;  The eNB can thus buffer PDCP PDUs sent to the AP for delivery to the UE) but fail to explicitly disclose wherein downlink LTE user data to the UE is scheduled on the radio link by a packet data control protocol (PDCP) scheduler disposed within the cellular radio access node which schedules the downlink LTE user data for delivery to the UE:- via the first non-cellular radio access node prior to the mobility of the UE, and via the second non-cellular radio access node after the mobility of the UE.
However, Teyeb more specifically teaches wherein downlink LTE user data to the UE is scheduled on the radio link by a packet data control protocol (PDCP) scheduler disposed within the cellular radio access node which schedules the downlink LTE user data for delivery to the 
and via the second non-cellular radio access node after the mobility of the UE (Figure 7; Paragraph [0077-0083] Aggregation Reconfiguration. Based on the reception of this reconfiguration information, the WT reconfigures the tunnel for the aggregated traffic of the UE so that from this point onwards, the WT will send any user plane data associated with that UE coming from the eNB to AP2 in the downlink, and similarly, uplink user plane data belonging to that UE coming from AP2 has to be forwarded to the eNB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sirotkin in view of Mediatek with the teachings of Teyeb. Teyeb provides a solution which enables reducing a signaling load and reusing a WT tunnel when aggregation AP is changed and controlled/interfaced within the same WT so as to avoid unnecessary signaling (Teyeb Abstract; Paragraph [0026-0035]).

Regarding Claim 5 and 13, Sirotkin in view of Mediatek disclose the method according to Claim 1. Sirotkin in view of Mediatek disclose mobility but fail to explicitly disclose wherein the mobility is detected by the anchor when the UE performs an association procedure with the second non-cellular radio access node and establishes a secure connection with it.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sirotkin in view of Mediatek with the teachings of Teyeb. Teyeb provides a solution which enables reducing a signaling load and reusing a WT tunnel when aggregation AP is changed and controlled/interfaced within the same WT so as to avoid unnecessary signaling (Teyeb Abstract; Paragraph [0026-0035]).

Allowable Subject Matter
Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 6 and 14, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein relocating the user-plane interface comprises the anchor, after detecting the UE mobility, informing the cellular radio access node to re-locate the WT-U termination for the UE from the first non-cellular radio access node to the second non-cellular radio access node.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 7 and 15, the prior art of record fail to disclose alone or in any reasonable combination as required by the dependent claims, “wherein re- locating the user-plane interface comprises the anchor providing to the cellular radio access node an indication by which the cellular radio access node can identify the WT-U termination with the first non-cellular radio access node; and the relocated WT-U termination with the second non-cellular radio access node.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 8 and 16 would also be allowable since they depend upon indicated base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414